1

2

3

4                                 UNITED STATES DISTRICT COURT
5                                        DISTRICT OF NEVADA
6                                                  ***
7     MICHAEL LEON WILLIAMS,                                Case No. 3:19-cv-00366-MMD-CLB
8                                         Petitioner,
                                                                       ORDER
9          v.
10
      WILLIAM GITTERE, et al.,
11
                                      Respondents.
12

13

14              This case is a petition for a writ of habeas corpus, pursuant to 28 U.S.C. § 2254,
15   by pro se Petitioner Michael Leon Williams. After a 60-day extension of time (ECF No.
16   11) and a 45-day extension of time (ECF No. 13), Respondents were due to respond to
17   Petitioner’s habeas Petition by December 20, 2019.
18              On December 10, 2019, Respondents filed a motion for extension of time (ECF
19   No. 15), requesting a third extension of time of 60 days to February 18, 2020 to file their
20   response. Respondents’ counsel states that the extension of time is necessary because
21   Petitioner filed 58 pages of new exhibits on December 5, 2019. (ECF No. 14.)
22              The Court finds that Respondents’ motion for extension of time is made in good
23   faith and not solely for the purpose of delay, and that there is good cause for the extension
24   of time requested. The Court will extend the time for Respondents’ response by 75 days,
25   to March 4, 2020, with the intention that this will be the last extension of this deadline.
26   The Court will not look favorably upon any motion to further extend this deadline.
27   ///
28   ///
                                                        1
1           It is therefore ordered that Respondents’ Motion for Enlargement of Time (ECF No.

2    15) is granted. Respondents will have until and including March 4, 2020, to file their

3    response to the Petition for writ of habeas corpus.

4           It is further ordered that, in all other respects, the schedule for further proceedings

5    set forth in the order entered July 5, 2019 (ECF No. 3) will remain in effect. Petitioner will

6    have 60 days to file a reply to an answer, or 60 days to file a response to a motion to

7    dismiss.

8

9           DATED THIS 12th day of December 2019.
10

11
                                                MIRANDA M. DU
12                                              CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                   2
